DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 10 Aug 2021.

Amendments Received
Amendments to the claims were received and entered on 3 Aug 2022.

Status of the Claims
Canceled: 6, 9–21, 24, 25, 27, 30, 31, 35, 36, 39 and 42
Examined herein: 1–5, 7, 8, 22, 23, 26, 28, 29, 32–34, 37, 38, 40, 41 and 43–45

Priority
In this action, all claims are examined as though they had an effective filing date of 15 May 2014.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–5, 7, 8, 22, 23, 26, 28, 29, 32–34, 37, 38, 40, 41 and 43–45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 37 recite "transition weightings comprising discrete values" and "emission weightings … comprising discrete values".  By the plain meaning of these terms, "discrete values" indicates that the values of the transition and emission weightings themselves must be limited to a specific, finite set of values; e.g. the set {0.0, 0.25, 0.5, 0.75, 1.0}.  But this interpretation according to the plain meaning appears to be inconsistent with the disclosure, which describes the weightings as describing the relationship between discrete states of a Markov chain (p. 19, ll. 26–27), and says nothing about the weightings themselves being limited to discrete values.  Since it is not clear whether the interpretation based on the plain meaning is consistent with the content of the disclosure, the claims do not distinctly claim the subject matter of the invention.
For the purposes of examining the claims with respect to the prior art, the "discrete" transition and emissions weightings will be interpreted as describing transitions and weightings among discrete states in the Markov model, but not limited to any finite set of values.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–5, 7, 8, 22, 23, 26, 28, 29, 32–34, 37, 38, 40, 41 and 43–45 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 37 recite "transition weightings comprising discrete values" and "emission weightings … comprising discrete values".  The disclosure, as originally filed, does not describe "discrete" transition or emission weightings values.  The sole description of "discrete" values is "discrete random variables Sm and Sm+1", which describes consecutive states of a discrete sequence that is modeled using the HMM (p. 19, ll. 26–27).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–5, 7, 8, 22, 23, 26, 28, 29, 32–34, 37, 38, 40, 41 and 43–45 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented claim limitations.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "generating an estimate of a target sequence of polymer units from one or more series of measurements".
Mathematical concepts recited in the claims include "a first model of the measurement system, the first model comprising: transition weightings … and emission weightings …"; "determining a parametric transformation … wherein the parametric transformation is a function of at least one measurement of ambient temperature, solution concentration, or applied voltage"; "applying the parametric transformation to each of the plurality of the emission weightings of the first model …"; and "using the second model and one or more second series of measurements".
Steps of evaluating, analyzing or organizing information recited in the claims include "generating … [an] estimate of a target sequence of polymer units from one or more series of measurements using the adjusted model"; "determining a first portion of the target sequence of polymer units …"; "determining a second portion of the first target sequence of polymer units …"; and "determining a second target sequence of polymer units …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).
Claim 1 recites additional elements that are not abstract ideas: that some steps are performed "using at least one processor".  Claim 37 recites the additional, non-abstract elements of "an analysis system" comprising "a processor" and "at least one computer-readable medium comprising executable instructions" that implements the abstract idea.  The claims do not describe any specific, practical computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
Claim 1 further recites an additional, non-abstract steps of "generating one or more series of measurements indicative of ion current flowing through [a] nanopore" and "generating [] one or more second series of measurements during translocation through the nanopore of a second polymer different from the first polymer".  Claim 38 adds the additional, non-abstract element of "a measurement system comprising a nanopore" to the system of claim 37.  Adding the generic technology of a nanopore sequencing apparatus to the abstract idea imposes no meaningful limits on how the abstract idea itself is performed or implemented.  Similarly, adding the abstract idea to the element of a nanopore sequencing apparatus does not impose any meaningful limits on how the technology of nanopore sequencing operates.  Nanopore sequencing is performed in exactly the same manner regardless of whether a practitioner subsequently performs the claimed abstract idea, or some other data processing algorithm, or no additional data processing at all.  Hence, this step only generally links the abstract idea to the technological environment of nanopore sequencing, rather than integrating the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(h)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions in claims 1 and 37 to implement the abstract idea using a generic computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
As also explained above, in claims 1 and 38, the abstract idea is only generally linked to the technological environment of nanopore sequencing.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(h)).
Furthermore, the nanopore system is recited in the claims at a high level of generality, and the Specification cites numerous prior art documents that describe various nanopore sequencing systems (e.g. p. 7, ll. 2–28; p. 9, ll. 1–5; p. 11, ll. 10–29; p. 13, ll. 3–25; p. 15, ll. 23–25), demonstrating that nanopore sequencing was a well-understood, routine and conventional practice in the art prior to the time of invention.  Hence, these elements, when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(d)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized data analysis, and nanopore sequencing).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 3 Aug 2022, Applicant asserts that "the pending claims of this application do not recite any of the abstract ideas enumerated in the 2019 Guidance" (p. 12).
This assertion is based on an unreasonable interpretation of the claimed subject matter.  As explained above, claim elements such as "a first model of the measurement system" comprising "transition weightings" and "emission weightings", "a parametric transformation [that] is a function", and other claim elements are themselves mathematical concepts.
Applicant further argues that "the technological improvement represented by the amended claims therefore includes, for instance, improved identification of polymer units within a second polymer" (p. 13).
As explained above, this "identification" is a mathematical concept: it is performed "by using the second [mathematical model] an one or more second series of measurements.  They are part of the abstract idea itself, an consequently cannot be an element "in addition to" the abstract idea, and therefore cannot be a technological improvement.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–5, 7, 8, 22, 23, 26–29, 32–34, 37, 38, 40, 41 and 43–45 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, et al. (WO 2013/041878; on IDS of 15 Feb 2017) and Khreich, et al. (Information Sciences 2012).
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to address the newly-presented claim limitations.
Claim 1 is directed to a method comprising
(a)	"obtaining a first model of [a] measurement system comprising"
(i)	"transition weightings …"
(ii)	"emission weightings …"
(b)	"generating one or more series of measurements indicative of ion current …"
(c)	"generating, using at least one processor, [an] estimate of a target sequence … comprising"
(i)	"determining a first portion of the target sequence ..."
(ii)	"determining a parametric transformation based on at least one measurement external to the nanopore"
(iii)	"deriving a second model from the first model by …"
(iv)	"determining a second portion of the first target sequence …"
(d)	"identifying a second target sequence …"
Analogous to the explanation given in the rejection under § 101, the limitations "wherein the measurement system comprises one or more nanopores, wherein the one or more series of measurements was/were taken from a respective sequence …", et seq. describe the "series of measurements", but neither recite limiting method steps, nor impose any meaningful limitations on the steps of "storing", "adjusting" or "generating" that do compose the claimed method.  Hence, these claim elements are non-limiting statements of the field of use of the invention.
With respect to claim 1, Reid teaches
(a)	"a model stored in [an] analysis unit" (p. 22, ll. 25–26); the model is preferentially a HMM (p. 23, ll. 21–22) comprising
(i)	"a transition matrix of transition weightings that in this case are probabilities representing the probabilities of transitions between the possible states that each random variable can take, that is from origin k-mers to destination k-mers" (p. 23, ll. 25–27); because k-mers are discrete objects, the transition probabilities are "discrete"
(ii)	"associated with each k-mer, there is an emission weighting that represents the probability of observing given values of measurements for that k-mer" (p. 25, ll. 28–29); "the emission weighting may be represented as a probability density function                 
                    g
                    
                        
                            
                                
                                    X
                                
                                
                                    m
                                
                            
                            |
                            
                                
                                    s
                                
                                
                                    m
                                    ,
                                    i
                                
                            
                        
                    
                
             which describes the distribution from which current measurements are sampled" (p. 25, ll. 30–31); "emission weightings for each k-mer may have a Gaussian or Laplace distribution which have non-zero weighting for all real numbers" (p. 26, ll. 23–24); because k-mers are discrete objects, the emission weightings for each k-mer are "discrete"
(b)	"aspects of the present invention are concerned with the provision of techniques that assist the analysis of polymers using measurements of ion current flowing through a nanopore" (p. 4, ll. 17–19)
(c)	"the estimated sequence of polymer units is estimated from the estimated sequence of k-mers … using any suitable technique" (p. 29, ll. 2–3); "the polymer may be a polynucleotide (or nucleic acid), a polypeptide such as a protein, a polysaccharide, or any other polymer" (p. 8, ll. 24–25)
(i)	"an estimated sequence of k-mers is estimated with reference to the model based on the likelihood predicted by the model of the series of measurements being produced by sequences of k-mers" (p. 27, ll. 24–26)
(ii–iv)	—
(d)	the measurement procedure can be repeated on different polymers (p. 39, ll. 19–22)
Reid does not teach "deriving a second model" as claimed, or using it to "determin[e] a second portion of the target sequence of polymer units".
Khreich reviews methods of "incremental learning of HMM parameters".  In incremental learning, the parameters of the HMM are changed to better fit new input or training data, which constitutes "deriving" a second HMM from the first HMM to improve the fit of the model to the data (p. 106; p. 113 § 3).  The HMM may have continuous output states with the emission probabilities represented by a Gaussian distribution with separate (i.e. "discrete") mean and variance parameters for each state (top of p. 108).  Khreich teaches various techniques for updating the transition and emission probabilities of the HMM (pp. 113–120).  For continuous HMMs where the emission probabilities are defined by a Gaussian distribution, the distribution parameters are updated as a function of a block of observations from the process (bot. of p. 111); this update function constitutes "a parametric transformation to the distributions represented by one or more of the plurality of emission weightings of the first model".  The distribution parameters for each state                 
                    j
                
             in the HMM are updated using the equations; this updating constitutes "deriving a second model … by applying the parametric transformation to the distributions represented by one or more of the plurality of emission weightings of the first model".  Khreich teaches using the updated HMM (i.e. the "second model") in the process (e.g. p. 107, Fig. 1).  Khreich teaches that "the ability to efficiently adapt HMM parameters in response to newly-acquired training data, through incremental learning, is therefore an undisputed asset for sustaining a high level of performance" (mid. of p. 106).
Reid teaches that "the present inventors have appreciated and demonstrated that [] measurements at different levels of said voltage applied across the nanopore provide additional information, rather than being merely duplicative" (p. 4, ll. 32–34) and that "some k-mers that cannot be resolved at a given voltage can be resolved at another voltage" (p. 4, ll. 35–36).  Reid further teaches that "the measurements comprise, in respect of individual k-mers, separate measurements made at different levels of said voltage applied across the nanopore" (p. 4, ll. 24–26), and that these measurements are used when training the HMM (p. 37, ll. 35–37).  Khreich teaches updating the emission probability distribution parameters (i.e. "a parametric transformation to the distributions represented by one or more of the plurality of emission weightings") as a function of observations (i.e. measurements) from the system, and since Reid teaches that applied voltage is part of the measurement, "the parametric transformation is a function of at least one measurement of … applied voltage in the measurement system".  Since the process of Reid uses a HMM to determine the sequence of a polymer, updating the HMM of Reid in the manner taught by Khreich necessarily results in "determining a second portion of the target sequence of polymer units based on likelihoods, predicted by the second model".  
With respect to claims 2–4, Khreich teaches that the model parameters are changed to optimize an objective function (p. 113 § 3), which can include a likelihood component and a "minimum model divergence" component that "that minimizes the divergence between old and new HMM parameters" (p. 113 § 3.1); i.e. restricts the degree of variation between the old "global" model and the new "adjusted" model.
With respect to claim 5, Khreich teaches that EM can be used for parameter optimization (p. 115 § 3.2.1).
With respect to claim 7, Khreich teaches that the objective function of a EM model includes the block size parameter                 
                    T
                
             (p. 111, eqns. 19 and 20).
With respect to claim 8, updating the mean of a Gaussian distribution, as taught by Khreich, is "a shift applied to the level of measurements for the distributions represented by the one or more of the plurality of emission weightings of the first model".  Updating the variance of a Gaussian distribution, as taught by Khreich, is "a scaling applied to the level of measurements for the distributions represented by the one or more of the plurality of emission weightings of the first model".
With respect to claim 22, Reid teaches "a group of k polymer units where k is a positive integer (i.e. a 'k-mer')" (p. 1, l. 27).
With respect to claim 23, Reid teaches that "an estimated sequence of k-mers is estimated with reference to the model based on the likelihood predicted by the model of the series of measurements being produced by sequences of k-mers" (p. 27, ll. 24–26) and then "the estimated sequence of polymer units is estimated from the estimated sequence of k-mers … using any suitable technique" (p. 29, ll. 2–3).
With respect to claim 26, Reid teaches that the estimated target sequence can be a probabilistic estimate (p. 29, ll. 15–16).
With respect to claim 28, Reid and Khreich both teach that the model is an HMM.
With respect to claim 29, Reid teaches that "the data used by the method is stored in a memory in the analysis unit" (p. 21, l. 12).
With respect to claim 32, Reid teaches that "the nanopore may be a biological pore" (p. 9, l. 25).
With respect to claim 33, Reid teaches that "the polymer may be a polynucleotide (or nucleic acid)" (p. 8, l. 24).
With respect to claim 34, Reid teaches that "possible electrical measurements include: current measurements, impedance measurements, tunnelling measurements … and FET measurements" (p. 14, ll. 16–19).  Reid also teaches that the measurements could be optical measurements (p. 14, l. 15).
With respect to claims 37 and 38, Reid teaches a system comprising an analysis unit and a measurement unit that implement the functions recited in claim 1 (p. 21, ll. 1–3).
With respect to claims 40 and 41, Khreich teaches applying the transformation to one or more of the emission weightings.
With respect to claim 43, Reid teaches "the measurements may be taken during translocation of the polymer through the nanopore" (p. 9, ll. 15–16) and "the emission weighting may be represented as a probability density function                 
                    g
                    
                        
                            
                                
                                    X
                                
                                
                                    m
                                
                            
                            |
                            
                                
                                    s
                                
                                
                                    m
                                    ,
                                    i
                                
                            
                        
                    
                
             which describes the distribution from which current measurements are sampled" (p. 25, ll. 30–31).
With respect to claim 44, Reid teaches that "the measurements comprise, in respect of individual k-mers, separate measurements made at different levels of said voltage applied across the nanopore" (p. 4, ll. 24–26).
With respect to claim 45, merely duplicating structural elements taught by Reid (i.e. the nanopores) is insufficient to patentably distinguish the invention from the prior art (see MPEP 2144.04 § VI.B).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to combine the procedure for incremental learning in HMMs, as taught by Khreich, with a nanopore sequencing system that uses an HMM to call the sequence, as taught by Reid, because Khreich teaches that incremental learning of HMM parameters is advantageous in applications that use HMMs for prediction.  Given that Khreich teaches that incremental learning can be applied to any kind of HMM, as long as it receives input data online — and the system of Reid has this characteristic — one of ordinary skill in the art would have readily predicted that the combination would successfully result in a nanopore sequencing system that uses an incrementally-learned HMM to call bases from the nanopore measurements.  The inventions are therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 3 Aug 2022, Applicant asserts that "Reid and Khreich fail, both individually and in combination, to teach or suggest at least the above-emphasized language of instant claim 1" (p. 10).
As explained above, Reid teaches the transition probabilities model the transition between discrete k-mer states.  Khreich teaches a HMM having transition probabilities modeling the transitions between discrete states: the                 
                    
                        
                            a
                        
                        
                            i
                            j
                        
                    
                
             terms model the transition from discrete state                 
                    
                        
                            S
                        
                        
                            i
                        
                    
                
             to discrete state                 
                    
                        
                            S
                        
                        
                            j
                        
                    
                
             (top of p. 108).  This HMM also has emission probability distribution parameters for each of the discrete states: for Gaussian outputs, the parameters                 
                    
                        
                            μ
                        
                        
                            j
                        
                    
                
             and                 
                    
                        
                            σ
                        
                        
                            j
                        
                    
                
             describe the emission probability distribution for the discrete state                 
                    
                        
                            S
                        
                        
                            j
                        
                    
                
             (top of p. 108).  Both Reid and Khreich therefore teach the contested limitations.
Applicant further argues against the rejection of claim 37 (p. 11), which is also unpersuasive for similar reasons.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631